Exhibit 10.9

ADDENDUM TO EMPLOYMENT AGREEMENT



This Addendum to the December 10, 1999 Employment Agreement between Sierra
Health Services, Inc., a Nevada Corporation (hereinafter referred to as
"Employer"), and William R. Godfrey (hereinafter referred to as "Employee"),
attached hereto and incorporated herein by reference is effective as of December
13, 2004 . This Addendum shall modify, amend and supersede any conflicting or
inconsistent language contained in the previously executed Employment Agreement.

ARTICLE II



TERM OF EMPLOYMENT - TERM OF AGREEMENT



Employee and Employer agree to extend the term of employment set forth in
Article II of the Employment Agreement for a period of two (2) years from
December 31, 2005 terminating December 31, 2007, subject, however, to prior
termination as provided in Article VII of the Employment Agreement and all other
terms of the Employment Agreement and this Addendum.

ARTICLE XVIII



EMPLOYEE'S CONSENT TO EMPLOYER'S RIGHT TO ASSIGN THE NONCOMPETITION AGREEMENT
CONTAINED IN ARTICLE VI OF THE EMPLOYMENT AGREEMENT



1. Employee expressly acknowledges, understands and agrees that in exchange for
the consideration described below, Employer has the unconditional right to
assign all of its rights, entitlements, and obligations set forth in Article VI
of the Employment Agreement. Employee expressly agrees that all the covenants
contained in Article VI inure to the benefit of and are enforceable by
Employer's successors or assigns. Employee acknowledges and understands that
through this provision Employer has the right to assign the covenants contained
in Article VI, including, but not limited to, those outlined in subsections (a)
through (c) of section "2" of Article VI to an entity in the future that is
unknown at this time.

'

2. Employer agrees to pay to Employee the amount of $25,000 in exchange for
Employee's agreement to the provisions of section "1" of this Addendum. Employee
agrees and acknowledges that this payment is in addition to the consideration
Employee is entitled to receive under the terms of the Employment Agreement and
that he/she would not be entitled to receive this payment but for his/her
agreement to this Addendum.

3. Employee acknowledges that he has carefully considered the restrictions upon
his post-employment activities set forth in Article VI of the Employment
Agreement and this Addendum and that they are fair and reasonable as to their
geographic scope and temporal duration, and do not unduly restrict his ability
to engage in a lawful profession or business. Employee and Employer further
agree that should a Court of competent jurisdiction find any of the covenants
set forth in Article VI of the Employment Agreement or this Addendum to be
unenforceable due to an unreasonable geographic scope, temporal limitation, or
otherwise, the Court shall nevertheless enforce the covenants, but only to the
extent the Court determines would be deemed reasonable under the law."

4. Employee understands and agrees that the provisions of this Addendum shall
survive any termination of the Employment Agreement.

5. Employee agrees and acknowledges that this Addendum has been negotiated at
arm's length and that Employee has been advised to consult an attorney prior to
executing this Addendum and has had an opportunity to consult an attorney prior
to executing this Addendum.

This Addendum, and the companion Employment Agreement dated December 10, 1999 ,
contain all of the understandings and agreements between the parties concerning
Employee's employment, and Employee acknowledges that this Addendum and the
Employment Agreement may only be modified or amended in a writing signed by the
parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement at Las Vegas,
Nevada, on the 13th day of December , 2004.

 

 

SIERRA HEALTH SERVICES, INC.

 

By:       /s/ Anthony M. Marlon, M.D.       
       Anthony M. Marlon, M.D.
       Chief Executive Officer
        P.O. Box 15645
        Las Vegas, NV 89114-5645

 

EMPLOYEE

 

By:       /s/ William R. Godfrey       
        William R. Godfrey
        Executive Vice President, Administrative Services